DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No claim has been amended or cancelled. The status of claims 1-20 remains pending. 

Response to Arguments
Applicant's arguments filed on Jan 07, 2021 have been fully considered but they are not persuasive.
The applicant alleged that Diefenbaugh et al (US 2013/0007483 A1, Priority Date of July 1, 2011) fails to teach or suggest “change an operational state of a given link, without communication with the central host controller regarding said change in operational state, responsive to detecting a change in the activity level of the given link over a recent time interval” in claim 1.
In response, the Examiner respectfully disagrees because Diefenbaugh’483 teaches "the upstream port and the endpoint device use a non-volatile storage or memory to indicate whether the low power idle link states are supported " (par 0039), "upstream port sends a Power Management L1 state transition request (PM_L1_REQ) 412 to the downstream port and transitions to the existing L1 link state 413 in preparation for entering the L1.OFF link state 414… downstream port receives the PM_L1_REQ 412 and sends a PM acknowledgement (PM_ACK) 422 to the upstream port. The downstream port transitions to the L1 link state 423" (par 0048), "upstream port initiates the transition to the L1.OFF link state 414 by de-asserting the upstream port CLKREQ# signal 430" (par 0049) and "upstream and downstream ports sample the CLKREQ# signal 450 and when it determines that the CLKREQ# signal 450 is de-The transitions of these states completed without any intervention from the processing core which located outside of upstream port as shown in fig. 1 while "link Power Management (PM) control logic 222" located inside "upstream port 220" (par 0025). 
Diefenbaugh’483 further teaches: “upstream and downstream ports sample the CLKREQ# signal 450 and when it determines that the CLKREQ# signal 450 is de-asserted or inactive, the upstream and downstream ports enter the L1.OFF link state 414 and 424 respectively…. When the downstream port samples that the bidirectional CLKREQ# signal 450 is inactive, it turns off the link REFCLK 460 …”(par 0050), “If either the upstream or downstream port needs to exit the L1.OFF state, it asserts its respective CLKREQ# signal 430 and 440… if the downstream port is initiating an exit from the L1.OFF link state 424, it drives the CLKREQ# signal 440 low until the link enters the L0 link state 427. If the upstream port is initiating an exit from the L1.OFF link state 414, it drives the CLKREQ# signal 430 until the link enters the recovery link state 416” (par 0051), “upstream port initiates the exit from the L1.OFF link state 414 when it drives the upstream port CLKREQ# signal 430 low as illustrated by the signal 433. Both the upstream and downstream ports monitor CLKREQ# signal 450 when they are in the L1.OFF link state 414 and 424. When the upstream and downstream ports determine that the bidirectional CLKREQ# signal 450 has been asserted, they perform an exit from their L1.OFF link state and enter the L1 link state 415 and 425 respectively” (par 0052), and “upstream and downstream ports sample the CLKREQ# signal 660 and when it determines that the CLKREQ# signal 660 is de-asserted or inactive, the upstream and downstream ports enter the L1.SNOOZ link state 614 and 624 respectively” (par 0064). Noted: the determination of a change in the state of link is done without the involvement of the core processor(s) (par 0050-0053, 0064).
Diefenbaugh’483 further teaches:” The upstream port 220 has a link Power Management (PM) control logic 222, an Electrical Idle (EI) exit detect circuitry 226… The downstream  upstream port turns on its REFCLK activity detection circuit” (par 0066). 
To be noticed, "upstream port and the endpoint device use a non-volatile storage or memory to indicate whether the low power idle link states are supported " (par 0039),therefore the support of link states is not necessary to be configured even though there are embodiments teaches it could be configured.
In view of that, the Examiner respectfully submits that Diefenbaugh’483 teaches the claim limitations as embodied in claim 1. And the same conclusion applies to claims 8 and 15 that cites similar claim limitation. 

The applicant alleged that the combination of Diefenbaugh’483 modified by Li’251 and Watkins’981 and Ito et al (US 20170285726 A1, Priority Date: Mar 24, 2017) fails to teach or suggest “a voting register for each port managed by the local link controller, wherein each voting register indicates whether a corresponding port is able to be disabled” in claim 6.
Ito’726 teaches “Information processing apparatuses including personal computers and multifunction peripherals (MPFs) have an S0 state, an S3 state, and an S5 state which are defined by a standard relating to electric power control which is referred to as an “ACPI”. The “ACPI” stands for “Advanced Configuration and Power Interface” (par 0002).  “PMCSR is included in a PCIe I/F of the PCI device, and the PCIe I/F of the CPU 301 updates a value of the PMCSR. The CPU 301 only updates a value of the register (PMCSR) of the PCI device so as to change a state of the PCI device. This is because, after the value of the register is updated, the PCI device itself performs power supply and clock control in the PCI device”. Therefore CPU 
Ito’726 further teaches: “The device driver writes information indicating the D3 state in a power management control/status register (PMCSR) included in the PCI device” (par 0057), “The power controller included in the PCI device stops power supply to units included in the PCI device, stops a clock supply, or lowers a clock frequency with reference to the PMCSR” (par 0058), “The device driver writes information indicating the D0 state in the PMCSR included in the PCI device” (par 0061), “The power controller included in the PCI device restarts power supply to the units included in the PCI device, restarts the clock supply, or restores the clock frequency with reference to the PMCSR” (par 0062). The relationship between D0/D3 and link are indicated in Table 10 (D3 corresponding to no link state). 
In view of that, the Examiner respectfully submits that the combination of Diefenbaugh’483 modified by Li’251 and Watkins’981 and Ito’726 teaches the claim limitations as embodied in claim 6. And the same conclusion applies to claims 13 and 19 that cites similar claim limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh et al (US 2013/0007483 A1) in view of Li (US 20140082251 A1) and further in view of Watkins et al (US20110106981A1). 

Regarding claim 1 (Previously Presented), Diefenbaugh’483 discloses a system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) for providing local control of a link state(see, link state fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the system comprising:
a central host controller including a processor (see, processing core(s) and the Root Complex, paragraphs 0018-0019) configured to execute instructions which cause transactions to be conveyed to one or more devices over one or more links (see, processing core(s) execute instructions from cache or memory to control transactions to chipset including PCI Express interfaces, fig. 1, paragraph 0069, 0071, 0073); 
 	a communication fabric to transfer data between a plurality of components (see, Root Complex 120 is coupled with a bus 140, and a memory 130 and supports three Root Ports 142, 144 and 146, par 0018); and 
a local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) comprising the one or more links (see, PCIe communication links, fig.1, paragraph 0018) configured to communicate with the one or more devices (see, link Power Management (PM) control logic of the host to communicate with PCIe endpoint devices via communication links, fig.1, par 0018 and 0025), wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) is configured to:  
communicate with the central host controller via the communication fabric (see, Root Complex 120 generates transaction requests on behalf of the processor core(s) 110 and supports multiple root ports, platform could enable the low power idle link states in the upstream port and the endpoint device par 0019 and 0039. Noted: processing core configures upstream port and endpoint through root complex); 
communicate with the one or more devices via the one or more links (see, root Ports 142, 144 and 146 are coupled with the PCIe endpoint devices 1-3 160, 162 and 164 respectively via the PCIe communication links 152, 154, and 156, par 0018); 
see, Upstream ports sample the CLKREQ# signal to determine whether it’s de-asserted or inactive, paragraph 0050,0053, 0064); and 
change an operational state of a given link, without communication with the central host controller regarding said change in operational state (See, with activity detection circuit and exit detect circuitry, upstream ports sample the CLKREQ# signal. When it determines that the CLKREQ# signal is de-asserted or inactive, upstream ports enter the L1.OFF link state; if upstream ports needs to exit the L1.OFF state, it asserts its respective CLKREQ# signal; if upstream port is initiating an exit from the L1.OFF link state, it drives the CLKREQ# signal until the link enters the recovery link state; upstream ports wait for a minimum time of Tpowerup before powering up their PHYs and actively driving their link interface. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064), responsive to detecting a change in the activity level of the given link over a recent time interval (See, with activity detection circuit and exit detect circuitry, upstream port samples the CLKREQ# signal and enter the L1.OFF link state when it determines that the CLKREQ# signal is de-asserted/inactive, it will power gate PHY circuitry after waiting for a minimum Tpoweroff time; upstream port exits from their L1.OFF link state and enters the L1 link state when it determines that the bidirectional CLKREQ# signal has been asserted after sampling the CLKREQ# signal, it will power up their PHYs and actively driving their link interface after waiting for a minimum time of Tpowerup. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064).
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: 
configurable communication fabric; 


However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval (see, PCI express device monitors activity of PCI express link by obtaining the number of count of packets sent and received through the link within unit time and determine link state accordingly, paragraph 0046, 0053-0054, 0086, claim 19).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Li’251 into that of Diefenbaugh’483. The motivation would have been to manage link energy through adjusting rate and bit width of link (par 0045).

	The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitations but fails to explicitly teach: configurable communication fabric.
	However Watkins’981 from the same field of endeavor (see, fig. 2, PCI Express fabric topology 20 comprises a root complex 21, multiple endpoints 25, a switch 27, and a PCI Express to PCI Bridge 28 and all interconnected via PCI Express Links, par 0049) discloses: configurable communication fabric (see, root complex as PCI Express fabric supports multiple PCI Express Ports can be configured using PCI compatible configuration mechanism or PCI Express enhanced configuration mechanism including configuration space, par 0049-0050, 0054).
par 0054).

Regarding claim 2 (Previously Presented), Diefenbaugh’483 discloses the system as recited in claim 1 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link from a first operational state to a second, operational state without communication with the central host controller (Note, Detect and enable the low power idle link states in upstream port and endpoint device via local configuration register or boot strapping, dynamically switch low power idle states, paragraph 0035, 0039. Note: Note: it implies no communication the processing core(s)), the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025)  is configured to change at least one of an operating frequency of the given link and a voltage supplied to the given link enabled in each of the first operational state and the second operational state(see, each of the host and its coupled endpoint(s) could disabling of their high speed link circuitry during low power idle link state(s) which including power gating of the voltage input(s), shutting off the input clock(s) and any other technique to reduce the power consumption, paragraphs 0015, 0027-0031 ).

Regarding claim 3 (Original), Diefenbaugh’483 modified by Li’251 discloses the system(see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the local link controller(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the host,  paragraph 0018, 0025) is configured to change a number of active ports of the given link(Note: each of the root ports supports low power idle link state that allows disabling of their corresponding parts including high speed circuitry, the PLL(s) in the reference CLK source, TX circuit and RX circuit, the active ports becomes inactive once it enters low power idle link state, paragraphs 0015-0016, 0020, 0028-0030,0033, 0035,0038).

Regarding claim 4 (Original), Diefenbaugh’483 discloses the system(see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link (see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the local link controller(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the host,  paragraph 0018, 0025) is configured to.
The combination of Diefenbaugh’483 and Watkins’981 discloses all the claim limitations but fails to explicitly teach: change a lane width of the given link.
However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: change a lane width of the given link (see, Adjust bit width of the link according to dynamically changed traffic in the PCI express link, par 0029-0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Li’251 into that of Diefenbaugh’483 modified par 0035).

Regarding claim 15 (Previously Presented), Diefenbaugh’483 discloses an apparatus (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) comprising: 
one or more links (see, PCIe communication links, fig.1, paragraph 0018); 
an interface coupled to a communication fabric (see, Root Complex 120 is coupled with a bus 140, and a memory 130 and supports three Root Ports 142, 144 and 146, par 0018);
one or more local clock units comprising circuitry (Fig.2, reference Clock (CLK) source including PLL, paragraph 0025-0028) configured to generate and convey a local clock signal (Fig.2, reference clock signal, paragraph 0026) to one or more ports associated with the one or more links(see, fig 1-2, Root Ports are coupled with the PCIe endpoint devices respectively via the PCIe communication links, paragraph 0018-0020); and 
a control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the upstream port,  paragraph 0018, 0024-0025); 
wherein the control unit comprises circuitry ( see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port with necessary circuitry,  paragraph 0018, 0024-0025, and 0027) configured to: 
communicate with a host controller via the communication fabric; 5 / 12Application Serial No. 16/118,848 - Filed August 31, 2018 
monitor an activity level of each link of the one or more links (see, upstream and downstream ports sample the CLKREQ# signal and when it determines that the CLKREQ# signal is de-asserted or inactive, the upstream and downstream ports enter the L1.OFF link state or L1.SNOOZ link state, paragraph 0050,0053, 0064); and 
change an operational state of a given link, without communication with the central host controller regarding said change in operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (See, with activity detection circuit and exit detect circuitry, upstream ports sample the CLKREQ# signal. When it determines that the CLKREQ# signal is de-asserted or inactive, upstream ports enter the L1.OFF link state; if upstream ports needs to exit the L1.OFF state, it asserts its respective CLKREQ# signal; if upstream port is initiating an exit from the L1.OFF link state, it drives the CLKREQ# signal until the link enters the recovery link state; upstream ports wait for a minimum time of Tpowerup before powering up their PHYs and actively driving their link interface. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064).
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: 
an interface configured to be coupled to a communication fabric;
monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval.

However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval (see, PCI express device monitors activity of PCI express link by obtaining the number of count of packets sent and received through the link within unit time and determine link state accordingly, paragraph 0046, 0053-0054, 0086, claim 19).
paragraph 0045).
The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitations but fails to explicitly teach: an interface configured to be coupled to a communication fabric.

	However Watkins’981 from the same field of endeavor (see, fig. 2, PCI Express fabric topology 20 comprises a root complex 21, multiple endpoints 25, a switch 27, and a PCI Express to PCI Bridge 28 and all interconnected via PCI Express Links, par 0049) discloses: an interface configured to be coupled to a communication fabric (see, root complex as PCI Express fabric supports multiple PCI Express Ports can be configured using PCI compatible configuration mechanism or PCI Express enhanced configuration mechanism including configuration space, par 0049-0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Watkins’981 into that of Diefenbaugh’483 modified by Li’251. The motivation would have been to increase the size of available configuration space and to optimize access mechanisms (par 0054).

Regarding claim 16 (Previously Presented), Diefenbaugh’483 modified by Li’251 discloses the apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link from a first operational state to a second see, detect and enable the low power idle link states in upstream port and endpoint device via local configuration register or boot strapping, dynamically switch low power idle states, paragraph 0035, 0039. Note: it implies no communication with the processing core(s)), the control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port,  paragraph 0018, 0024-0025) is configured to change at least one of an operating frequency of the give link and a voltage supplied to the given link enabled in each of the first operational state and the second operational state (see, each of the host and its coupled endpoint(s) could disabling of their high speed link circuitry during low power idle link state(s) which including power gating of the voltage input(s), shutting off the input clock(s) and any other technique to reduce the power consumption, paragraphs 0015, 0027-0031).

        Regarding claim 17 (Original), Diefenbaugh’483 discloses an apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link(see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port,  paragraph 0018, 0024-0025) is configured to change a number of active ports of the given link(Note: each of the root ports supports low power idle link state that allows disabling of their corresponding parts including high speed circuitry, the PLL(s) in the reference CLK source, TX circuit and RX circuit, the active ports becomes inactive once it enters low power idle link state, paragraphs 0015-0016, 0020, 0028-0030,0033, 0035,0038).

Regarding claim 18 (Original), Diefenbaugh’483 discloses an apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link(see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port,  paragraph 0018, 0024-0025) is configured to. 
The combination of Diefenbaugh’483 and Watkins’981 discloses all the claim limitations but fails to explicitly teach: change a lane width of the given link.
However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: change a lane width of the given link (see, Adjust bit width of the link according to dynamically changed traffic in the PCI express link, par 0029-0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Li’251 into that of Diefenbaugh’483 modified by Watkins’981. The motivation would have been to save power consumption of the link (par 0035).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of  Watkins’981 as applied to claim 1, 8 and 19 above, and further in view of Klacar et al (US 20170269675 A1, Priority Date of Mar 15, 2016).

Regarding claim 5 (Previously Presented), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 1, wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) further comprises one or more local clock units(see, Fig.2, reference Clock (CLK) source 224, paragraph 0025-0028), wherein each local clock see, Fig.2, reference Clock (CLK) source including PLL, paragraph 0025-0028). 
The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitation but fails to explicitly teach: the system further comprising a reference clock unit comprises circuitry configured to provide a reference block signal to the local link controller, and wherein each local clock unit configured to: generate a local clock signal based on the reference clock signal; and convey the local clock signal to one or more ports associated with the one or more links.

        However Klacar’675 from the same field of endeavor (see, Fig 8, Via bus, processor works with the modules or circuits and the computer-readable storage medium and PCIe Interface which adapted to communicate over a plurality of interconnects or wires of a PCIe link, paragraph 0072) discloses: the system further comprising a reference clock unit comprising circuitry (see, Fig.8, timer module/Circuit, paragraph 0074-0077) configured 25to provide a reference clock signal (see, Fig 8, timer modules or circuits which may be adapted to signal when an entry latency period has elapsed after determining that the PCIe link has entered the idle state, it provide signal to other control part of the system such as power management module or circuit, the PCIe link monitoring and management modules or circuits, and computer-readable storage medium, paragraph 0074) to the local link controller(see, Fig 8, power management module or circuit, the PCIe link monitoring and management modules or circuits, together with computer-readable storage medium, paragraph 0074), and wherein each local clock 
see, disabling or gating or slow down the frequency of a clock signal used by one or more circuits of the PCIe interface, paragraph 0069, 0077, claim 8, 17, 26); and 
convey the local clock signal to one or more ports associated with the one or more links(see, clock signal used by one or more circuits of the PCIe interface, paragraph 0077).  
        In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Klacar’675 into the system of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to provide timing control over the power management (par 0074). 

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of  Watkins’981 as applied to claim 1 and 15 above, and further in view of Ito et al (US 20170285726 A1, Priority Date: Mar 24, 2017).

Regarding claim 6 (Previously Presented), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 5, wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) further comprises.
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitation but fails to explicitly teach: a voting register for each port managed by the local link controller, wherein each voting register indicates whether a corresponding port is able to be disabled.
see, Fig 3, controller unit 104 including CPU 301, I/O controller 304, an operation unit interface 305, a LAN controller 307 and the power source controller 201, par 0033-0034) discloses: a voting register for each port managed by the local link controller, wherein each voting register indicates whether a corresponding port is able to be disabled (see, power management control/status register (PMCSR) indicate D3 status which exists in PCIe I/F of each of the PCI device for power control, par 0057-0058, 0062-0063. Noted: D3 state is a state in which power supply to some of the blocks included in the PCIe device is stopped or a clock supply is stopped, par 0044-0045. Further noted: I/O controller 304 and LAN controller 307 are all PCI devices, par 0044-0045).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Ito’726 into the system of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to provide timing control over the power management (par 0074). 

Regarding claim 19 (Previously Presented), Diefenbaugh’483 modified by Li’251 and Watkins’981 discloses an apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein the apparatus further comprises. 
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitations but fails to explicitly teach: a voting register for each port managed by the control unit, wherein each voting register indicates whether a corresponding port is able to be disabled.
see, Fig 3, controller unit 104 including CPU 301, I/O controller 304, an operation unit interface 305, a LAN controller 307 and the power source controller 201, par 0033-0034) discloses: a voting register for each port managed by the control unit, wherein each voting register indicates whether a corresponding port is able to be disabled (see, power management control/status register (PMCSR) indicate D3 status which exists in PCIe I/F of each of the PCI device for power control, par 0057-0058, 0062-0063. Noted: D3 state is a state in which power supply to some of the blocks included in the PCIe device is stopped or a clock supply is stopped, par 0044-0045. Further noted: I/O controller 304 and LAN controller 307 are all PCI devices, par 0044-0045).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Ito’726 into the system of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to provide timing control over the power management (par 0074). 


Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of Watkins’981 and Ito’726 as applied to claim 6 and 19 above, and further in view of Fry et al (US 6496938 B1) and Song (US9467120B1).

Regarding claim 7 (Previously Presented), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 6, wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) further comprises. wherein the local link controller is configured to. 
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Ito’726 discloses all the claim limitation but fails to explicitly teach:
 logic to maintain a mapping between ports and local clock units.
 periodically poll the voting registers; 
identify a plurality of ports receiving a clock signal from a given local clock unit; 
disable the given local clock unit, in response to determining a plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled; 3 / 12Application Serial No. 16/118,848 - Filed August 31, 2018 
prevent disabling of the given local clock unit, when at least one of the plurality of voting registers indicates a corresponding port may not be disabled.
However Fry’938 from the same field of endeavor (see, Fig 2-3, computer system 100 comprises PCI/ISA South Bridge 124 includes enhanced power management by coupling to PCI clock generator and additional clock control circuitry, Col.5 line 26-Col.6 line 5) discloses: 
logic to maintain a mapping between ports and local clock units (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4).
identify a plurality of ports receiving a clock signal from a given local clock unit (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4. Noted: PCI devices could be any of a variety of PCI bus-compatible devices including PCMCIA card bus controller Mini-PCI device (e.g., a modem or NIC on the bus), Col. 7 line 24-32); 
disable the given local clock unit, in response to determining a plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled (see, Fig.3, CRL2 40 disconnects clock for each idled PCI device, and indicates the PCI CLK signal 26 from the PCI clock generator 25 can be stopped once all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 7 line 51- Col. 8 line 10); 3 / 12Application Serial No. 16/118,848 - Filed August 31, 2018 
prevent disabling of the given local clock unit, when at least one of the plurality of voting registers indicates a corresponding port may not be disabled (see, Fig.3, CRL2 indicates that the PCI CLK signal 26 from the PCI clock generator 25 can be stopped only when all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 8 line 1-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention Col. 9 line 5-7). 

The combination of Diefenbaugh’483, Li’251, Watkins’981, Ito’726 and Fry’938 discloses all the claim limitation but fails to explicitly teach: periodically poll the voting registers. 
However Song’120 from the same field of endeavor (see, Fig 1, System 100 includes PCIe Hard IP module 150, transceiver block 102, and PLD Fabric 170, Col.2 line 49-55) discloses: periodically poll the voting registers (Note, Periodically turning on and off signal detection for dynamic clock gating in powerdown state P2 to allow extra power savings, Col. 7 line 36-37, Col. 10 line 48- Col.11 line 29. Noted: turning on and off signal detecting to poll for the status of the PHY interface, corresponding to status register, the logic exists in each PCIe HIP, Col. 10 line 48-50). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Song’120 into the system of Diefenbaugh’483 modified by Li’251, Watkins’981, Ito’726 and Fry’938. The motivation would have been to allow extra power savings (Col. 7 line 36-37). 

Regarding claim 20 (Previously Presented), Diefenbaugh’483 discloses an apparatus as recited in claim 19 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), further comprising logic to, see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the upstream port,  paragraph 0018, 0024-0025) is configured to. 
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Ito’726 discloses all the claim limitation but fails to explicitly teach:
maintain a mapping between ports and local clock units, 
periodically poll the voting registers; 
identify a plurality of ports receiving a clock signal from a given local clock unit; 
disable the given local clock unit, in response to determining a plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled; 
prevent disabling of the given local clock unit, when at least one of the plurality of voting registers indicates a corresponding port may not be disabled.
However Fry’938 from the same field of endeavor (see, Fig 2-3, computer system 100 comprises PCI/ISA South Bridge 124 includes enhanced power management by coupling to PCI clock generator and additional clock control circuitry, Col.5 line 26-Col.6 line 5) discloses: 
maintain a mapping between ports and local clock units (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4).
see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4. Noted: PCI devices could be any of a variety of PCI bus-compatible devices including PCMCIA card bus controller Mini-PCI device (e.g., a modem or NIC on the bus), Col. 7 line 24-32); 
disable the given local clock unit, in response to determining a plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled (see, Fig.3, CRL2 40 disconnects clock for each idled PCI device, and indicates the PCI CLK signal 26 from the PCI clock generator 25 can be stopped once all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 7 line 51- Col. 8 line 10); 3 / 12Application Serial No. 16/118,848 - Filed August 31, 2018 
prevent disabling of the given local clock unit, when at least one of the plurality of voting registers indicates a corresponding port may not be disabled (see, Fig.3, CRL2 indicates that the PCI CLK signal 26 from the PCI clock generator 25 can be stopped only when all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 8 line 1-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Fry’938 into the apparatus of Diefenbaugh’483 modified by Li’251, Watkins’981 and Ito’726. The motivation would have been to reduce power Col. 9 line 5-7). 

The combination of Diefenbaugh’483, Li’251, Watkins’981, Ito’726 and Fry’938 discloses all the claim limitation but fails to explicitly teach: periodically poll the voting registers. 
However Song’120 from the same field of endeavor (see, Fig 1, System 100 includes PCIe Hard IP module 150, transceiver block 102, and PLD Fabric 170, Col.2 line 49-55) discloses: periodically poll the voting registers (Note, Periodically turning on and off signal detection for dynamic clock gating in powerdown state P2 to allow extra power savings, Col. 7 line 36-37, Col. 10 line 48- Col.11 line 29. Noted: turning on and off signal detecting to poll for the status of the PHY interface, corresponding to status register, the logic exists in each PCIe HIP, Col. 10 line 48-50). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Song’120 into the apparatus of Diefenbaugh’483 modified by Li’251, Watkins’981, Ito’726 and Fry’938. The motivation would have been to allow extra power savings (Col. 7 line 36-37). 

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251. 

        Regarding claim 8 (Previously Presented), Diefenbaugh’483 discloses a method (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052) comprising: 
see, processing core(s) execute instructions from cache or memory to control transactions to chipset including PCI Express interfaces via root complex 120, Root Complex 120 is coupled with a bus 140 and a memory 130 to support three Root Ports 142, 144 and 146, par 0018, 0069, 0071, 0073); 
monitoring, by a local link controller, an activity level of each link of one or more links (see, link Power Management (PM) control logic of Upstream ports sample the CLKREQ# signal to determine whether it’s de-asserted or inactive, paragraph 0050,0053, 0064); 
and  changing,  4/15by the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the host,  paragraph 0018, 0025), an operational state of a given link without communication with the central host controller regarding said change in operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (See, with activity detection circuit and exit detect circuitry, upstream port samples the CLKREQ# signal and enter the L1.OFF link state when it determines that the CLKREQ# signal is de-asserted/inactive, it will power gate PHY circuitry after waiting for a minimum Tpoweroff time; upstream port exits from their L1.OFF link state and enters the L1 link state when it determines that the bidirectional CLKREQ# signal has been asserted after sampling the CLKREQ# signal, it will power up their PHYs and actively driving their link interface after waiting for a minimum time of Tpowerup 472. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064).
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval.
see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval (see, PCI express device monitors activity of PCI express link by obtaining the number of count of packets sent and received through the link within unit time and determine link state accordingly, paragraph 0046, 0053-0054, 0086, claim 19).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the system to as taught by Li’251 into that of Diefenbaugh’483. The motivation would have been to manage link energy through adjusting rate and bit width of link (par 0045).


Regarding claim 9 (Previously Presented), Diefenbaugh’483 discloses the method in claim 8 (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052), wherein changing the operational state of the given link (see, link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18) from a first operational state to a second operational state without communication with the central host controller (see, Detect and enable the low power idle link states in upstream port and endpoint device via local configuration register or boot strapping, dynamically switch low power idle states, paragraph 0035, 0039. Note: it implies no communication the processing core(s)), comprises changing at least one of an operating frequency of the given link and a voltage supplied to the given link enabled in each of the first operational state and the second operational state (see, each of the host and its coupled endpoint(s) could disabling of their high speed link circuitry during low power idle link state(s) which including power gating of the voltage input(s), shutting off the input clock(s) and any other technique to reduce the power consumption, paragraphs 0015, 0027-0031).
      
Regarding claim 10 (Original), Diefenbaugh’483 discloses the method in claim 8 (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052), wherein changing the operational state of the given link(see, link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18) comprises changing a number of active ports of the given link(Note: each of the root ports supports low power idle link state that allows disabling of their corresponding parts including high speed circuitry, the PLL(s) in the reference CLK source, TX circuit and RX circuit, the active ports becomes inactive once it enters low power idle link state, paragraphs 0015-0016, 0020, 0028-0030,0033, 0035,0038).

Regarding claim 11 (Original), Diefenbaugh’483 discloses the method in claim 8 (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052), wherein changing the operational state of the given link (see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18) comprises.
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: changing a lane width of the given link.
However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: changing a lane width of the given link (see, adjust bit width of the link according to dynamically changed traffic in the PCI express link, par 0029-0030).
par 0035).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 as applied to claim 8 above, and further in view of Klacar’675.
        Regarding claim 12 (Previously Presented), Diefenbaugh’483 discloses the method (see, method and apparatus for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021, 0035, 0052) as recited in claim 8.
        The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitation but fails to explicitly teach: 
generating, by a local clock unit, a local clock signal based on a received reference clock signal; and 
conveying, by the local clock unit, the local clock signal to one or more ports associated with the one or more links.
        	However Klacar’675 from the same field of endeavor (see, Fig 8, Via bus 802, processor 802 works with the modules or circuits 804, 806 and 808 and the computer-readable storage medium 818 and PCIe Interface 812 which adapted to communicate over a plurality of interconnects or wires of a PCIe link 814, paragraph 0072) discloses: 
generating, by a local clock see, disabling or gating or slow down the frequency of a clock signal used by one or more circuits of the PCIe interface, paragraph 0069, 0077, claim 8, 17, 26); and 
see, clock signal used by one or more circuits of the PCIe interface, paragraph 0077).
        In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method to as taught by Klacar’675 into that of Diefenbaugh’483 modified by Li’251. The motivation would have been to provide timing control over the power management (see, par 0074). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of Klacar’675 as applied to claim 12 above, and further in view of Ito et al (US 20170285726 A1, Priority Date: Mar 24, 2017).

Regarding claim 13 (Previously Presented), Diefenbaugh’483 modified by Li’251 discloses the method (see, method and apparatus for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021, 0035, 0052) as recited in claim 12, further comprising.
The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitation but fails to explicitly teach: maintaining voting register for each port managed by the local link controller, wherein each voting register indicates whether a corresponding port is able to be disabled.
However Ito’726 from the same field of endeavor (see, Fig 3, controller unit 104 including CPU 301, I/O controller 304, an operation unit interface 305, a LAN controller 307 and the power source controller 201, par 0033-0034) discloses: maintaining voting register for each port managed by the local link controller, wherein each voting register indicates see, power management control/status register (PMCSR) indicate D3 status which exists in PCIe I/F of each of the PCI device for power control, par 0057-0058, 0062-0063. Noted: D3 state is a state in which power supply to some of the blocks included in the PCIe device is stopped or a clock supply is stopped, par 0044-0045. Further noted: I/O controller 304 and LAN controller 307 are all PCI devices, par 0044-0045).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Ito’726 into the method of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to provide timing control over the power management (par 0074). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of Klacar’675 and Ito et al (US 20170285726 A1, Priority Date: Mar 24, 2017) as applied to claim 13 above, and further in view of Fry’938.

Regarding claim 14 (Previously Presented), Diefenbaugh’483 modified by Li’251, Klacar’675 and Ito’726 discloses the method (see, method and apparatus for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021, 0035, 0052) as recited in claim 13, further comprising.
The combination of Diefenbaugh’483, Li’251, Klacar’675 and Ito’726 discloses all the claim limitation but fails to explicitly teach: monitoring a plurality of local clock units of the local link controller; and 
disabling a reference clock unit that is a clock source for the plurality of local clock units, in response to determining all of the plurality of local clock units are disabled.
see, Fig 2-3, computer system 100 comprises PCI/ISA South Bridge 124 includes enhanced power management by coupling to PCI clock generator and additional clock control circuitry, Col.5 line 26-Col.6 line 5) discloses: 
monitoring a plurality of local clock units of the local link controller (see, CRL2 40 deasserts each individual copy of the CLKRUN# signal 28 to the PCI devices 23 responsive to the South Bridge 24 deasserting the CLKRUN# signal 28, only disconnect that device's PCI CLK signal 26 after individual PCI device doesn’t indicate that it is active, Col. 7 line 51- Col. 8 line 10. Noted: each PCI device using response to individual copy of the CLKRUN# signal 28 (i.e., CLKRUN# 28A, 28B, or 28C) to indicate that it is active and thus indicates status of local clock); and 
disabling a reference clock unit that is a clock source for the plurality of local clock units, in response to determining all of the plurality of local clock units are disabled (see, Fig.3, CRL2 40 disconnects clock for each idled PCI device, and indicates the PCI CLK signal 26 from the PCI clock generator 25 can be stopped once all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 7 line 51- Col. 8 line 10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Fry’938 into the system of Diefenbaugh’483 modified by Li’251, Klacar’675 and Ito’726. The motivation would have been to reduce power consumption by individually controlling the PCI CLK signal 26 to each of the PCI devices 23 (Col. 9 line 5-7). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XUAN LU/Examiner, Art Unit 2473     
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473